Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 11, 1995, which, inter alia, ruled that claimant’s benefit rate should be reduced.
After leaving his position as a technical writer for a contracting company, claimant received a lump-sum retirement payment which, he rolled over into an individual retirement account in lieu of receiving a monthly annuity. The retirement fund from which claimant was paid was fully financed by his employer. After claimant had applied for and received benefits, the Unemployment Insurance Appeal Board rendered a decision ruling that his benefit rate would be reduced to reflect his receipt of the employer-funded retirement payment. Claimant was also charged with a recoverable overpayment. We affirm. Labor Law § 600 (7) (b) provides that benefit rates must be reduced by the amount of any employer-funded pension benefits. This section applies whether such benefits are paid on a monthly basis or in the form of a lump sum (see, Matter of Chriscaden [Sweeney], 232 AD2d 803; Matter of Rolland [Eastman Kodak Co.—Sweeney], 232 AD2d 710). Accordingly, the Board’s decision will not be disturbed.
Cardona, P. J., Mikoll, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.